Name: 2005/607/EC: Commission Decision of 5 August 2005 on the financing of expenditure on computer support and communication measures in the field of animal health and welfare for 2005
 Type: Decision
 Subject Matter: information and information processing;  communications;  information technology and data processing;  EU finance;  agricultural activity
 Date Published: 2005-08-09; 2006-12-12

 9.8.2005 EN Official Journal of the European Union L 206/22 COMMISSION DECISION of 5 August 2005 on the financing of expenditure on computer support and communication measures in the field of animal health and welfare for 2005 (2005/607/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 17, 37 and 37a thereof; Whereas: (1) Commission Decision 2004/292/EC of 30 March 2004 (2) on the introduction of the Traces system makes it compulsory for the Member States to participate in the system from 31 December 2004. Provision must be made for the expenditure needed to update the system in line with the development of the veterinary legislation. Given the technical demands connected with the availability and stability of the Traces production environment as well as security requirements, computer equipment must be acquired and a dedicated monitoring and maintenance team must be put in place specifically for the system. The everyday use of the system also calls for suitable logistical support to be made available. (2) The notification system introduced under Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (3) by Commission Decision 2005/176/EC of 1 March 2005 laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (4) must be improved with a view to ensuring it is better adapted and more user-friendly, in particular through the acquisition of a better mapping interface. (3) In connection with the implementation of an information policy on animal protection, measures must be adopted for the application of Council Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 (5). In particular, studies are needed on the use of satellite navigation technology and the development of an information system compatible with existing systems, and more specifically Traces. (4) The animal protection information policy also calls for information to be disseminated on technical and scientific developments in this area and for a survey to be conducted of consumer attitudes to livestock welfare. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 Traces The following amounts and objectives are hereby authorised for the maintenance and updating of the Traces system referred to in Decision 2004/292/EC:  EUR 500 000 for dedicated equipment and technical support essential to the availability and security of the system,  EUR 300 000 for logistical support needed for assistance to the users,  EUR 200 000 for maintenance support needed to bring the system into line with legal and technical developments. Article 2 Animal Disease Notification System An amount of EUR 115 000 is hereby authorised for maintenance of the notification system referred to in Decision 2005/176/EC and the acquisition of dedicated mapping software for it. Article 3 Information measures relating to animal welfare 1. An amount of EUR 450 000 is hereby authorised for the following measures in the animal welfare area:  a study to draw up specifications for a navigation system as referred to in Chapter VI, point 4, of Annex I to Regulation (EC) No 1/2005,  a study on developing information and communication technologies linked to satellite navigation systems to step up the effectiveness of official checks in this area. 2. An amount of EUR 250 000 is hereby authorised for carrying out a Eurobarometer-style survey of consumer attitudes to livestock welfare. 3. An amount of EUR 145 000 is hereby authorised for the publication by the Commission of information on Community animal protection legislation. Article 4 The measures provided for in Articles 1, 2 and 3 shall be financed and the contractors selected under the existing framework contract. Done at Brussels, 5 August 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Directive 2003/99/EC of the European Parliament and of the Council (OJ L 325, 12.12.2003, p. 31). (2) OJ L 94, 31.3.2004, p. 63. Decision as last amended by Decision 2005/515/EC (OJ L 187, 19.7.2005, p. 29). (3) OJ L 378, 31.12.1982 p. 58. Directive as last amended by Commission Decision 2004/216/EC (OJ L 67, 5.3.2004, p. 27). (4) OJ L 59, 5.3.2005, p. 40. (5) OJ L 3, 5.1.2005, p. 1.